Citation Nr: 0915418	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus with hypertension and 
erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to October 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to an initial disability evaluation 
in excess of 20 percent for diabetes mellitus with 
hypertension and erectile dysfunction is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, bilateral 
hearing loss is causally or etiologically related to service.

2.  Tinnitus is not shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent by letters dated in August 2004 and 
March 2006 and the claims were readjudicated in a October 
2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F .3d 1317 (Fed Cir. 2007).  

As for the duty to assist, VA has obtained service treatment 
records, both VA outpatient and private treatment records, 
afforded the Veteran VA examinations, and obtained a medical 
opinion as to the etiology of his disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Law and Regulations

The Veteran contends that his bilateral hearing loss and 
tinnitus were caused by constant exposure to noise during 
service.  The Veteran's DD Form 214 shows that he served as a 
machinegun operator.  The Veteran does not concede any 
significant post-service or recreational noise exposure.  The 
Veteran believes that his hearing was initially damaged in 
service and continued to worsen subsequently.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

I.	Hearing Loss

The Veteran's June 1970 induction physical examination 
contains a complaint of hearing loss, and the examiner noted 
that the audiometric findings demonstrate hearing loss.  The 
Veteran's service treatment records (STRs), including his 
October 1972 separation physical examination do not contain 
any evidence of complaints, treatment, or diagnosis for 
bilateral hearing loss.  However, the aforementioned 
separation examiner does not contain any audiometric 
findings.   
The Veteran underwent a private audiometric evaluation in 
September 2004.  
The examiner diagnosed the Veteran with bilateral normal to 
mild sensorineural hearing loss.  He noted the Veteran's 
speech recognition scores as 84% in the right ear and 88% in 
his left ear.  However, this evidence is in a format that is 
incompatible for VA rating purposes.  Specifically, the 
report included audiometric findings of puretone hearing 
threshold levels that are shown in graphic form instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  In addition, the 
report included the aforementioned speech recognition scores; 
however, the results do not indicate whether or not the 
Maryland CNC Test was utilized.  38 C.F.R. § 3.385.

The Veteran underwent a VA audiometric examination in 
December 2004.  At the time, the Veteran reported a gradual 
loss of hearing which he began to notice in the early 1990's.  
The Veteran reported significant noise exposure in service, 
explaining that he served as a machinegun operator, without 
the use of hearing protection.  He denied any post-service 
occupational or recreational noise exposure.  

Upon examination, pure tone thresholds in decibels were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
20
15
15
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear. 

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with clinically normal hearing, with 
the exception of a loss at 4000 Hz of the left ear.  The 
examiner opined, that hearing thresholds do not meet the 
criteria for a disability under VA regulations.  He further 
opined, that it is as likely as not that the very mild loss 
noted is related to military noise exposure, but seems less 
likely considering the Veteran did not begin to notice a 
hearing loss until the 1990's.  

The Veteran underwent a private audiometric evaluation in 
September 2005.  The examiner diagnosed the Veteran with 
bilateral mild sensorineural hearing loss, noting the 
Veteran's speech recognition scores as 96% in the right ear 
and 100% in his left ear.  However, this evidence is in a 
format that is incompatible for VA rating purposes.  
Specifically, the report included audiometric findings of 
puretone hearing threshold levels that are shown in graphic 
form instead of numeric form.  See Kelly, 7 Vet. App. at 471.  
In addition, the report included the aforementioned speech 
recognition scores, however, the results do not indicate 
whether or not the Maryland CNC Test was utilized.

A July 2006 VA outpatient treatment record indicates that an 
audiogram was performed, however, the results were not 
reported.  The examiner noted the Veteran's decreased 
hearing, which is worse in his left ear.  The examiner 
concluded that the Veteran's right ear is within normal 
limits and his left ear exhibits normal to mild sensorineural 
hearing loss.  

The Veteran underwent a private audiometric evaluation in 
June 2007.  Speech recognition scores utilizing the Maryland 
CNC Test revealed 88% for the right ear and 92% for the left 
ear.  Upon review of the Veteran's STR's, the examiner 
diagnosed the Veteran with mild bilateral sensorineural 
hearing loss.  The examiner noted that the Veteran served as 
a machinegun operator during service, and was thus exposed to 
excessive noise levels.  He also noted the Veteran's October 
1972 separation examination, which did not contain any 
audiometric findings.  The examiner opined that based upon 
noise exposure while performing his job duties in service, 
and the lack of documentation of hearing threshold levels 
upon separation from service, it is at least as likely as 
not, that the Veteran's hearing loss is due to his excessive 
noise exposure while in service. 

The Veteran underwent a second VA audiometric examination in 
September 2007.  At the time, the Veteran reported 
significant noise exposure in service, explaining that he 
served as a machinegun operator, without the use of hearing 
protection.  The Veteran indicated that he has had difficulty 
hearing for several years, however, reported spending his 
civilian life working in clerical positions, denying any 
occupational or recreational post service noise exposure.  
Upon examination, pure tone thresholds, in decibels, 
demonstrated normal hearing bilaterally and speech 
recognition scores revealed 94% for the right ear and 94% for 
the left ear.  The examiner reported that the Veteran's 
hearing is considered to be normal for adjudication purposes.  

The Board concedes that the Veteran's account of noise 
exposure during service is credible and consistent with his 
Military Occupational Specialty (MOS) as a machinegun 
operator.  During the September 2007 VA examination, the 
Veteran stated that he operated machine guns for two years 
during service, without the use of hearing protection.

The evidence shows that the Veteran has a current hearing 
disability as defined by VA regulations.  38 C.R.F. § 3.385.  
Specifically, the June 2007 private audiometric examination 
reveals the Veteran's speech recognition scores, utilizing 
the Maryland CNC Test, as 88% for the right ear and 92% for 
the left ear.  Furthermore, upon review of the Veteran's 
STR's, the examiner diagnosed the Veteran with mild bilateral 
sensorineural hearing loss.  Thus, the remaining question for 
consideration is whether the Veteran's current disability is 
a result of exposure to noise during service.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  Hence, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  During the September 2007 VA 
examination, the examiner did not offer any competent 
evidence to refute the findings of the Veteran's private 
audiologist, who performed the June 2007 examination.  
Specifically, the June 2007 private audiologist concluded 
that the Veteran's current hearing loss is more likely than 
not caused by excessive exposure to noise during active 
service.  In addition, the Board acknowledges the Veteran's 
MOS as a machine gun operator during service, and concedes 
exposure to noise.  In light of the above, the evidence is 
deemed to be at least in relative equipoise.  Thus, service 
connection for bilateral hearing loss is warranted.

II.	Tinnitus

The Veteran's STR's, including his June 1970 induction 
physical examination and October 1972 separation physical 
examination, contain no evidence of complaints, treatment, or 
diagnosis for tinnitus.

A September 2004 private treatment record indicates that the 
Veteran reported that he first noticed ringing in his ears 
during the 1980's.  

The Veteran underwent a VA audiometric examination in 
December 2004.  At the time, the Veteran reported the onset 
of his tinnitus a year ago, occurring a few times per week, 
and lasting several minutes per episode.  Upon review of the 
Veteran's claims folder, the examiner opined that the 
Veteran's tinnitus is less likely due to military noise 
exposure, as the Veteran reported that the onset was 
approximately a year ago, at a relatively infrequent rate of 
occurrence.  

A September 2005 private treatment record indicates that the 
Veteran complained of tinnitus.  The examiner diagnosed the 
Veteran with tinnitus.  

The Veteran underwent a private audiometric examination in 
June 2007.  At the time, the examiner noted that the Veteran 
denied chronic and constant tinnitus.  The examiner reported 
that in reviewing the Veteran's medical records, he found 
complaints of tinnitus, specifically, in the aforementioned 
September 2004 private treatment record.        

The Veteran underwent a VA examination in September 2007.  At 
the time, the Veteran reported occasional ringing and buzzing 
in his left ear, which had its onset two months prior to the 
examination.  The Veteran indicated that the ringing occurs 
three to four times per week, lasting up to 30 minutes per 
episode.  The Veteran denied a history of ear infections, 
dizziness, and serious head injuries.  The Veteran reported 
significant noise exposure in service, explaining that he 
served as a machinegun operator, without the use of hearing 
protection.  The examiner did not review the Veteran's claims 
folder, however, he noted the December 2004 VA examiner's 
findings, that at the time of the December 2004 examination, 
the Veteran reported occasional ringing in the ears, the 
onset being within the last year.  
The September 2007 examiner opined, that the Veteran's 
tinnitus is not likely due to military noise exposure and or 
hearing loss.  

The evidence shows that the Veteran has a current diagnosis 
of tinnitus.  In this regard, the Board acknowledges the 
Veteran's private treatment records dated in September 2004, 
September 2005, and June 2007, which indicate the Veteran's 
complaints of tinnitus.  As such, the Board acknowledges, 
that while the Veteran is competent to describe the symptoms 
he has experienced, his opinion does not constitute competent 
medical evidence of causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Regarding the etiology of the Veteran's tinnitus, the Board 
notes that the December 2004 and September 2007 VA 
examinations are the only medical evidence of record 
addressing the etiology of the Veteran's current diagnosis of 
tinnitus.  In this regard, both VA examiners expressly 
rejected a causal relationship between the Veteran's tinnitus 
and his service.  Specifically, upon review of the Veteran's 
claims file, the December 2004 VA examiner opined that 
Veteran's tinnitus is less likely due to military noise 
exposure, as the Veteran reported that the onset was 
approximately a year ago, at a relatively infrequent rate of 
occurrence.  The Board notes the argument of the Veteran and 
his representative that the September 2007 VA examiner did 
not review the Veteran's claims folder; however, the December 
2004 VA examination included a review of the claims folder 
and the September 2007 examiner indicated that he reviewed 
the December 2004 examiner's findings, and also opined that 
the Veteran's tinnitus is not likely due to military noise 
exposure or hearing loss.  

In light of the aforementioned, the Board concludes that 
service connection for tinnitus must be denied.  As reflected 
by the discussion above, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.       


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.


REMAND

The Veteran maintains that he is entitled to an initial 
disability evaluation in excess of 20 percent for diabetes 
mellitus with hypertension and erectile dysfunction.  
Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria to support a 
100 percent rating.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119. 

The July 2007 VA examination is inadequate for rating 
purposes because it does not include sufficient findings 
regarding the Veteran's hypertension or erectile dysfunction.  
The current record does not include sufficient evidence 
regarding the severity of the hypertension and erectile 
dysfunction; it cannot be determined whether the 
complications warrant separate ratings.  In addition, the 
Veteran and his representative argue that the Veteran's 
diabetes has increased in severity subsequent to the 
aforementioned examination.  Thus, further examination is 
necessary on remand.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA examinations to determine the current 
nature of the service-connected diabetes 
mellitus with hypertension and erectile 
dysfunction.

The claims file must be made available to 
the examiner(s) in conjunction with the 
examination.  Any indicated special tests 
and studies should be conducted.  The 
examiner(s) must provide a detailed 
description of the etiology and symptoms 
associated with the Veteran's service-
connected disabilities.  

With respect to diabetes mellitus, the 
examiner must provide an opinion as to 
whether the Veteran is prescribed 
regulation of activities due to his 
disability. 

With respect to hypertension, the 
examiner should describe the extent to 
which the disability is productive of 
diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or minimum evaluation for an 
individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control; or diastolic pressure 
predominantly 110 or more, or; systolic 
pressure predominantly 200 or more; or 
diastolic pressure predominantly 120 or 
more is rated 40 percent disabling; or 
diastolic pressure predominantly 130 or 
more.

With respect to erectile dysfunction, the 
examiner should describe the extent to 
which the disability is productive of 
deformity of the penis with loss of 
erectile power. 

All opinions expressed should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


